lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF DlSClPL|NARY COUNSEL, : No. 2317 Disciplinary Docket No. 3
Petitioner No. 125 DB 2013
n Attorney Registration No. 200894
V' (Philadelphia county)
ROBERT CRA|G ATT|G,

Respondent

 

PER CUR|AM

AND NOW, this 2nd day of Decem|oer, 2016, upon consideration of the
Recommendation of the Three-l\/|em|oer Panel of the Disciplinary Board, the Joint
Petition in Support of Discipline on Consent is granted, and Ro|oert Craig Attig is
suspended on consent from the Bar of this Commonwealth for a period of one year. He

shall comply With all provisions of Pa.R.D.E. 217.